TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00355-CV





Big Spring Care Associates, Appellant


v.


James F. Cotter, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 95-05528, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING






PER CURIAM

	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Dismissed on Joint Motion
Filed:   August 16, 1995  
Do Not Publish